     Case 2:20-cv-01777-KJM-JDP Document 8 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STATE OF CALIFORNIA,                             Case No. 2:20-cv-01777-KJM-JDP (PS)
12                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                       TO PROCEED IN FORMA PAUPERIS
13              v.
                                                       ECF No. 2
14    MIKE FICKLIN,
                                                       FINDINGS AND RECOMMENDATIONS
15                       Defendant.                    THAT THIS CASE BE DISMISSED
16                                                     OBJECTIONS DUE WITHIN 14 DAYS
17                                                     ECF No. 1
18
            Defendant Mike Ficklin seeks removal of his family law matter from Butte County,
19
     California Superior Court to federal court. See ECF No. 1. This matter is before the court for
20
     screening. The state court proceeding is closed; thus, it cannot be removed to federal court.1 I
21
     will recommend that this case be dismissed. I will also grant plaintiff’s motion to proceed in
22
     forma pauperis. ECF No. 2.
23
            A notice of removal must be filed within 30 days of service of the state court pleadings
24
     and joined by all defendants in the proceeding. 28 U.S.C. § 1446(b). Here, defendant’s case in
25

26          1
             The court takes judicial notice of the case information in Baca v. Ficklin, No.
27   17FL01814, available at https://www.buttecourt.ca.gov/CaseInformation/ (follow “Case
     Information” hyperlink; then “Smart Search” hyperlink and enter “17FL01814” into the search
28   field).
                                                       1
     Case 2:20-cv-01777-KJM-JDP Document 8 Filed 02/11/21 Page 2 of 2


 1   superior court began on September 12, 2017, with a request for a domestic violence restraining

 2   order against minor children. Defendant filed his notice of removal in this court three years later

 3   on September 3, 2020. Thus, defendant’s notice is untimely.2 Dismissal is appropriate here

 4   because the state action has been closed, rendering remand unavailable.

 5                                                  Order

 6            Defendant Mike Ficklin’s motion for leave to proceed in forma pauperis, ECF No. 2, is

 7   granted.

 8                                    Findings and Recommendations

 9            I recommend that the court dismiss this case and that all pending motions be denied as

10   moot. I submit these findings and recommendations to the district judge under 28 U.S.C.

11   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

12   Eastern District of California. Within 14 days of the service of the findings and

13   recommendations, the parties may file written objections to the findings and recommendations

14   with the court and serve a copy on all parties. That document should be captioned “Objections to

15   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

16   and recommendations under 28 U.S.C. § 636(b)(1)(C).

17
     IT IS SO ORDERED.
18

19
     Dated:       February 10, 2021
20                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
              2
27           It also appears that the court lacks subject matter jurisdiction to hear this case because
     defendant is challenging state laws and does not allege diversity jurisdiction. See 28 U.S.C. §
28   1446; Ankenbrandt v. Richards, 504 U.S. 689, 695 (1992).
                                                        2
